Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending, 
Claims 12-20 or withdrawn
Claims 1-5, 8, 10 and 11 are currently amended

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) referred to as Wada herein after and further in view of Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 A.
Regarding claims 1 and 3, Wada discloses a method of polishing the inside of a medical glass container (for example “a vial”) [0046] [0051] after a molding step (at least Wada [0052]—[0053]) by subsequently applying a flame (20) ejected from a point burner to the region deteriorated by processing in the inner surface of the glass container while rotating the glass container (Fig 4) [0057]-[0058].
Wada discloses the medical glass container having at least a closed bottom portion, portion opposite the closed bottom and a sidewall portion between the mouth and closed bottom see at least Fig 4 included below:

    PNG
    media_image1.png
    650
    628
    media_image1.png
    Greyscale

Wada specifically discloses rotating the vial (50) as seen in Fig 4 and disclosed in at least [0063] which states “a rotating machine not shown”.
Wada does not disclose supporting the glass container on rollers as required by present claim 1.
In the same field of endeavor, Gray discloses a method of applying heat to glass bottles or vials (Col 1; 1-4) wherein Gray discloses a mechanism for supporting and rotating the glass bottles having pairs of rollers (11, 12) which are rotated to impart a turning movement to the a tube (13) supported thereon (Col 1; lines 45-55)
Rollers (11, 12) are disposed in such a manner that axis lines are parallel to each other, and an axis line of the glass tube to be formed into the bottle or vial.  The support rollers of Gray are disposed so that the closest distance between the rollers are narrower than an outer diameter of the sidewall portion of the vial or bottle being manufactured (See Fig 2)
It would have been obvious to one skilled in the art to substitute the supporting means and “a rotating machine not shown” of Wada with the supporting/ rotating rollers of Gray because the rollers (11/12) are a known alternative in the art for and Wada is silent as to the rotating machine. 
Simple substitution of one known element (a rotating device for a glass vial required by Wada) in the art for another (the rotating device of Gray for a glass vial) to obtain predictable results of rotating a glass vial is obvious to one skilled in the art See MPEP.
Examiner recognizes that Gray discloses a collar forming roller (16) along with the roller supports, for creating a neck portion during a molding step while the glass is supported on the rollers (11/12),  One of ordinary skill in the art would have been further inclined to modify Wada with the support rollers (11/12) of Gray because this resolves the “rotating machine not shown”  by Wada and would streamline the process of Wada from molding to polishing the inside of the glass, reducing translation steps.
Although Gray does not show the rollers (11/12) extending the length of tube 3 to be formed into the vial/bottle, thus not clearly indicating the roller being the length of the sidewall of the formed bottle/vial as required by claim 1, one of ordinary skill in the art would recognize that the bottles may vary in size for the necessary need which would yield the method of claim 1 and furthermore, 
MPEP 2144.04
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Thus the roller supporting the entirety of the axial length of the glass container may be a mere optimization of the desired glass container which would be obvious to one skilled in the art and there is no significant evidence in the present specification it would cause the reduction of elution from the glass container desired by Wada to be critically altered.
It is known by one skilled in the art to provide a support roller the length of the sidewall portion of ampoule as defined by claim 1 as evidenced by GB 785423 A
Regarding claim 2, Wada discloses the flame ejected from the point burner is scanned in the axial direction of the glass container while rotating the glass container in the processing process above (Abstract [0015]). 
Regarding claim 4, Wada discloses tilting the burner with respect to the axis of the container thus one skilled in the art would be motivated to tilt the burner or the axis of the container with respect to one another in the combination made obvious by Gray and Wada.
It would be obvious to one skilled in the art to determine from the finite solutions (two) if the axis of the bottle is to be tilted (i.e. the rollers supporting the bottle) or the flame is to be tilted to achieve the desired and predictable result of having the flame and axis of the bottle at an angle relative to one another.  See MPEP 2343 regarding obvious to try or MPEP 2144.04 regarding reversal of parts wherein one skilled in the art may reverse what is tilted either the burner or supports to achieve the obvious result of the flame being tilted relative to the bottle.
Regarding claim 5, the structure of Wada discloses an abutment member (53) abutting on a bottom surface of the glass container is made to abut on the bottom surface of the glass container, that would still exist looking at Fig 4, if the rotation mechanism not shown by Wada is modified with the rotation supports of Gray.
Regarding claim 11, Wada discloses the flame ejected from the point burner has heating power allowing removal of the region deteriorated by processing formed in the inner surface of the glass container [0057]. 

Claims 6-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada (US 20100255229 A1) and Gray (US 2367495) herein after referred to as Gray and as evidenced by GB 785423 as applied to above and further in view of (Hicks US 2980957 A)
Regarding claims 6-9, Wada and Gray do not suggest the material for the support rollers 
In the same field of endeavor, Hicks US 2980957 A discloses graphite or steel as suitable materials for rollers in contact with hot glass tubes to prevent sticking (Col 6; lines 47-55).  Thus it would be obvious to one skilled in the art to use graphite or steel in the combined teachings of Wada and Gray to avoid sticking of the glass to the rollers.
Regarding claim 10, the combined teachings of Wada and Gray are considered to repeat for multiple glass containers [0003] as understood by one of ordinary skill in the art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The following are suggested formats for either a Certificate of Mailing or Certificate of Transmission under 37 CFR 1.8(a).  The certification may be included with all correspondence concerning this application or proceeding to establish a date of mailing or transmission under 37 CFR 1.8(a).  Proper use of this procedure will result in such communication being considered as timely if the established date is within the required period for reply.  The Certificate should be signed by the individual actually depositing or transmitting the correspondence or by an individual who, upon information and belief, expects the correspondence to be mailed or transmitted in the normal course of business by another no later than the date indicated. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gerretz (US 20060267250 A1) rotational force on side rollers and press on bottom Fig 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741